Citation Nr: 1753208	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin rash.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for basal cell carcinomas (BCCs) of the chest, back, neck, head, forehead, and chin, to include as due to herbicide exposure.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus, type II (DM).

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected DM.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities (BUEs), to include as secondary to service-connected DM.

6.  The propriety of a reduction of the disability rating for service-connected bilateral hearing loss from 20 percent disabling to 10 percent, effective May 2, 2013.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to March 1970 with additional reserve and National Guard service.  He served in the Republic of Vietnam from August 1969 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and a March 2015 rating decision from the VA RO in Columbia, South Carolina.  His case is currently under the jurisdiction of the Columbia RO.

The Veteran's claims for service connection for BCCs and hypertension were most recently denied in February 2009 and December 2009 rating decisions.  His claim for service connection for a skin rash was most recently denied in a November 2008 Board decision.  The RO/Board determined there was no evidence of a current diagnosis of BCCs or linking any BCCs to service, in-service hypertension or linking the Veteran's hypertension to service, and no new and material evidence showing a nexus between the Veteran's skin rash and his service.  The Veteran did not appeal the February 2009 or December 2009 rating decisions or submit new evidence within one year of the denial.  He also did not appeal the November 1998 Board decision.  The February 2009, December 2009, and November 1998 RO and Board decisions became final and are the last prior denials of these claims. 

Since those final decisions, the Board finds that the Veteran submitted new and material evidence for each of these claims.  Specifically, he submitted medical evidence showing recurrent BCCs, medical articles noting a possible correlation between epidermoid cysts and skin cancer, personal statements opining that his hypertension is related to his now service-connected DM, and medical evidence of new skin rashes.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran has current BCCs, hypertension, and a skin rash that may be related to service.  The Board will reopen these claims.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issue of service connection for squamous cell carcinoma has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of service connection for a skin rash, BCCs, hypertension, ED, and peripheral neuropathy of the BUEs, and the propriety of the reduction for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.



FINDINGS OF FACT

1.  In a rating decision dated in February 2009, the RO denied service connection for BCCs on the basis that there was no evidence of a current diagnosis related to service; although the Veteran filed a notice of disagreement, he did not perfect an appeal for this claim.  

2.  Evidence submitted subsequent to the February 2009 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for BCCs.

3.  In a rating decision dated in December 2009, the RO denied service connection for hypertension on the basis that there was no evidence of hypertension in service or within one year of discharge or otherwise linking the Veteran's hypertension to service; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

4.  Evidence submitted subsequent to the December 2009 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

5.  In a decision dated in November 1998, the Board affirmed the RO's denial of reopening of a claim for service connection for a skin rash on the basis that there was no new and material evidence linking the Veteran's skin rash to service; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

6.  Evidence submitted subsequent to the November 1998 Board decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin rash.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision denying service connection for BCCs is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for BCCs has been submitted.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  The December 2009 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension has been submitted.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

5.  The Board's November 1998 decision denying service connection for a skin rash is final.  38 U.S.C. § 7266 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2017).

6.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a skin rash has been submitted.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

	(CONTINUED ON NEXT PAGE)






ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for BCCs has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for hypertension has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a skin rash has been received, the application to reopen is granted.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claims.  

With regard to the service-connection claims, the Veteran has been afforded VA examinations for each of these disabilities.  However, none of the VA examinations and opinions is adequate to decide the claim.  With regard to the skin rash and BCC claims, the Veteran has submitted medical articles that discuss a possible relationship between epidermoid cysts and skin cancer.  The February 2012 examiner did not consider these articles.  With regard to the hypertension and ED claims, the examiner failed to provide on opinion on whether the Veteran's hypertension and ED were aggravated by his service-connected DM.  Finally, with regard to the peripheral neuropathy of the BUEs, the examiner found that the Veteran did not have such a diagnosis.  However, the examiner did not address the Veteran's subjective complaints of BUE symptoms during the appeals period.  For these reasons, the service connection claims must each be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the hearing loss claim, the Veteran claims that his hearing loss is worse than was reflected by the May 2013 VA examination.  As such, this claim must also be remanded to schedule the Veteran for a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Charleston VA Medical Center and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, schedule the Veteran for VA examinations with appropriate examiners to address the nature and etiology of his skin rash, BCCs, hypertension, ED, and peripheral neuropathy of the BUEs, and the current nature and severity of his service-connected hearing loss.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination reports.

With regard to the skin rash and BCCs, the examiner should identify any current skin disorders, including any that may have resolved during the appeals period (May 2011 to the present).  The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that any of these disorders had its onset in service or was otherwise etiologically related to active service, including his presumed herbicide exposure.  The examiner should review and discuss the articles submitted by the Veteran noting a possible link between epidermoid cysts and skin cancer.  

With regard to hypertension and ED, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed hypertension and/or ED had its onset in service or was otherwise etiologically related to active service, including presumed herbicide exposure, or was caused or aggravated (made worse) by his service-connected DM.  

With regard to peripheral neuropathy of the BUEs, the examiner should identify any current neurological disorders of the upper extremities, including any that may have resolved during the appeals period (August 2014 to the present).  The examiner should specifically address the Veteran's subjective complaints of upper extremity symptoms and the article noting that diabetic peripheral neuropathy could be a clinical diagnosis.  The examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that any neurological disorder of the upper extremities had its onset in service or was otherwise etiologically related to active service, including herbicide exposure, or was caused or aggravated (made worse) by his service-connected DM.  The examiner should address the November 1988 service treatment record noting a diagnosis of "rule out carpal tunnel syndrome 2nd to hyperextension."

With regard to hearing loss, the examiner must conduct all appropriate audiometric testing and identify any functional impairment the Veteran experiences from his hearing loss.  

Rationale for all requested opinions shall be provided. If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so. In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


